Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on British Application GB1804268.9 dated 03/16/2018 and applicant has filed a certified copy of this British application on 09/16/2020.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9, “the base portion or top portion” should read --the base portion or the top portion--.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9 and 11-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takeuchi et al. (US Publication No. 2008/0315167 A1) hereinafter Takeuchi.
Regarding claim 1, Takeuchi teaches a scissor lift (hoisting and lowering device 100) for use in a stage assembly (this is an intended use of the device and device of Takeuchi  is capable of this intended use) comprising: a base portion (base plate 120) configured to be supported on a floor or other support surface (par. 0030: “set surface”; par. 0029: “working floor”); a top portion (hoisting and lowering table 110) configured to support a platform (par. 0029: “heavy articles (not shown) are loaded in parallel with a set surface as shown in FIG. 1”); a scissor arm assembly (upper and lower 190) connecting the base portion and the top portion; a rigid chain lifting system comprising a rigid chain (hoisting and lowering driving engagement chains 150, 150) connecting the base portion and the top portion, wherein the scissor lift is configured such that extension and retraction of the rigid chain causes the top portion to rise and fall with respect to the base portion (see at least par. 0030, 0033, 0034, 0038, 0039 and 0041).
Regarding claim 2, Takeuchi teaches the rigid chain lifting system comprises a pair of rigid chains (left-side and right-side hoisting and lowering driving engagement chains 150, 150 best shown in Figs. 1 and 5).
Regarding claim 7, Takeuchi teaches the rigid chain lifting system is disposed in the base portion (see driving sprockets 161, part of chain 162 and chain accommodating box 181 of the rigid chain lifting system).
Regarding claim 9, Takeuchi teaches the base portion or the top portion are connected to the scissor arm assembly with mechanical fasteners (see mechanical fasteners shown in annotated Figs. below ).
Regarding claim 11, Takeuchi teaches the scissor arm assembly comprises two parallel subassemblies (see left and right sub-assemblies shown in annotated Figs. above).
Regarding claim 12, Takeuchi teaches the scissor arm subassemblies each comprise a pair of crossed arms connected at a pivot point, forming a scissor, and wherein the scissor arm subassemblies each comprise two scissors, so as to form a double scissor (see annotated Figs. above).
Regarding claim 13, Takeuchi teaches the scissor arm subassemblies are symmetrical in a notional vertical plane extending through pivot points of the scissors (see annotated Figs. above).
Regarding claim 14, Takeuchi teaches the rigid chain is arranged between the scissor arm subassemblies, on the notional vertical plane (see annotated Figs. above).
Regarding claim 15, Takeuchi teaches a plurality of bracing plates extending between the scissor arm subassemblies (see annotated Figs. above).
Regarding claim 16, Takeuchi teaches the bracing plates are configured to move to a nested configuration when the rigid chain is retracted (see Figs. 6 and 7).

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shibata et al. (JP 2013212904 A) hereinafter Shibata.
Regarding claim 1, Shibata teaches a scissor lift (hoisting and lowering device 100) for use in a stage assembly (this is an intended use of the device and device of Shibata is capable of this intended use) comprising: a base portion (base plate 120) configured to be supported on a floor or other support surface (par. 0030: “set surface”; par. 0029: “working floor”); a top portion (hoisting and lowering table 110) configured to support a platform (par. 0029: “heavy articles (not shown) are loaded in parallel with a set surface as shown in FIG. 1”); a scissor arm assembly (upper and lower 190) connecting the base portion and the top portion; a rigid chain lifting system comprising a rigid chain (hoisting and lowering driving engagement chains 150, 150) connecting the base portion and the top portion, wherein the scissor lift is configured such that extension and retraction of the rigid chain causes the top portion to rise and fall with respect to the base portion (see at least par. 0030, 0033, 0034, 0038, 0039 and 0041).
Regarding claim 3, Shibata teaches the rigid chain lifting system comprises an AC servo motor, to extend and retract the rigid chain.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ooe (US Publication No. 2019/0039866).
Regarding claim 1, Ooe teaches a scissor lift for use in a stage assembly (this is an intended use of the device and device of Ooe is capable of this intended use) comprising: a base portion (guide rails 5) configured to be supported on a floor or other support surface; a top portion (workpiece support base 10) configured to support a platform (vehicle); a scissor arm assembly connecting the base portion and the top portion; a rigid chain lifting system comprising a rigid chain (drive chain 30a) connecting the base portion and the top portion, wherein the scissor lift is configured such that extension and retraction of the rigid chain causes the top portion to rise and fall with respect to the base portion (see Figs 1 and 2).
Regarding claim 17, Ooe teaches the top portion comprises a plurality of mounting points (10c, 10d) configured for the mounting of the platform thereto, each mounting point being adjustable in x, y and z directions (horizontal movement with rail system 5 and vertical movement with scissor lift system).
Regarding claim 18, Ooe teaches a height of the scissor lift in a fully retracted state is under 1m (compare height of the scissor lift relative to 2a in Figs 1 and 2).

Claims 1, 18, 23 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Song et al. (CN 206938916 U) hereinafter Song.

Regarding claim 1, Song teaches a scissor lift for use in a stage assembly (this is an intended use of the device and device of Song is capable of this intended use) comprising: a base portion (110) configured to be supported on a floor or other support surface; a top portion (2) configured to support a platform (vehicle body); a scissor arm assembly connecting the base portion and the top portion; a rigid chain lifting system comprising a rigid chain connecting the base portion and the top portion, wherein the scissor lift is configured such that extension and retraction of the rigid chain causes the top portion to rise and fall with respect to the base portion (see Figs 1 and 2).


    PNG
    media_image1.png
    773
    1049
    media_image1.png
    Greyscale

Regarding claim 18, Song teaches a height of the scissor lift in a fully retracted state is under 1m (compare Figs. 1 and 2).
Regarding claims 20 and 23, Song teaches the scissor lift (to which the motor 207 is connected to) and passive lift.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Bilsen et al. (US Publication No. 2012/0272584 A1) hereinafter Bilsen.
Regarding claim 19, Takeuchi does not teach an automation control system configured to remotely control the at least one scissor lift.
Bilsen teaches a scissor lift with a remote-control automation system to permit accurate elevation adjustments to the platform (see par. 0064).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bilsen in scissor lift of Takeuchi and use remote control automation system to permit remote accurate adjustments of the scissor system.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Finkbeiner et al. (CN 109476470 A) hereinafter Finkbeiner.
Regarding claims 3-5, Takeuchi teaches the rigid chain lifting system comprises a motor (driving motor 160), to extend and retract the rigid chain; the motor is configured to drive an axle (sprockets 161 are attached to motor axle), the axle comprising a chain gear portion (sprockets 161) arranged to engage the rigid chain (see Figs. 1 and 2); but does not teach the motor to a servo motor and does not teach the claimed servo motor.Finkbeiner teaches a chain lifting system equipped with a servo motor and a safety device (clamping device 111) which is disengaged when the lifting device is in operation (see the second and third par. Below).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Finkbeiner in device of Takeuchi for safer operation of the lift system during electric power loss.

    PNG
    media_image2.png
    607
    1589
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Finkbeiner and further in view of Shibata.
Regarding claim 6, combined device of Takeuchi and Finkbeiner does not teach the encoder.Shibata teaches a scissor lift with encoder 160 to physically detect rotational speed of the motor shaft and control the motor by electrical feedback.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shibata in combined device of Takeuchi and Finkbeiner and use encoder for the motor. Doing so would physically detect rotational speed of the motor shaft and control the motor by electrical feedback.

    PNG
    media_image3.png
    827
    1599
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723